DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110090582.7, filed on 01/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 was filed after the mailing date of the 09/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation "the number" in "if the number is not less than a reserved number".  There is insufficient antecedent basis for this limitation in the claim. 
For the purposes of this prosecution “the number” will be interpreted as “the first number”.
Claims 3 and 10 recite the limitation “metadata storage units released”. It is not clear how the released units are different from the “available metadata storage units” recited in the independent claims 1 and 8.
Claims 4 and 11 recite the limitations “metadata storage units released” and “available metadata storage units”. It is not clear how the released units are different from the available units.
All remaining claims are rejected for being dependent on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Referring to claim 8, the recited limitation(s) “determining a first number of available metadata storage units remaining in a metadata storage space of a storage system after the allocation is performed” under its broadest reasonable interpretation in light of the specification, encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea, see MPEP 2106.04(a)) Step 2A, prong 1. “Determining a first number…” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p. 6:24-34 on the “L=T-X-N” equation). Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper. 
Additionally, the condition of “if the number is not less than a reserved number” encompasses a type of mental step (i.e. comparing a number to some other value to determine less or greater is an activity performable in the human mind). 
Additionally, claim 8 recites an electronic device, processing unit, memory, instructions executed, client, and storage system. These are recited at a high level of generality and are examples of generic computing elements or operations. 
Additionally, the claim recites “in response to receiving…a request for allocating a target number of metadata storage units.” This is a type of insignificant extra-solution activity (i.e. mere data gathering, see MEPP 2106.05(g)). 
Additionally, claim 8 recites “allocating the target number of metadata storage units from the metadata storage space for the client to use”. This limitation is an example of ‘mere instructions to apply an execution’ rationale (see MPEP 2106.05(f)(1) - the claim recites only the idea of a solution or outcome i.e.; the claim fails to recite details of how a solution to a problem is accomplished”). Additionally, this limitation does no “more than generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP 2106.05(h)). 
Additionally, the limitation “wherein the reserved number is associated with a usage condition of the metadata storage units in the storage system” merely describes the type of information that is being operated upon by the abstract idea (see MPEP 2106.05(h) generally linking the abstract idea to a particular technological environment or field of use). 
Additionally, with respect to the limitations described above as insignificant extra-solution activity, the limitation is also well-understood, routine, or conventional (see MPEP 2106.05(d)(II) – i.e. receiving/transmitting over a network; retrieving/storing in memory). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 15 is rejected for the same rationale as discussed above for claim 8. Additionally, the “computer program product having a non-transitory computer readable medium…” is a type of generic computing element.

Claim 1 recites multiple contingent limitations (discussed below). Claim 1 is also rejected for the same rationale as described above with respect to claim 8. 

Referring to claims 2 and 9, the recited limitation “if the expansion is successful” encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea, see MPEP 2106.04(a)) Step 2A, prong 1. Determining a pass/fail outcome of an “if” condition encompasses a type of mental step, an activity performable in the human mind. 
The “expansion” of memory is recited at a high level of generality and is an examples of generic computing elements or operations because every computer system can expand or allocate additional  memory.

Referring to claims 3 and 10, the recited limitation “if the sum of the first number and the second number is less than a first predetermined threshold” encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea, see MPEP 2106.04(a)) Step 2A, prong 1. The “sum…” encompasses a calculation – a type of mathematical concept. 
Additionally, the condition of “if the sum … is less than a first predetermined threshold” encompasses a type of mental step (i.e. comparing a number to some other value to determine less or greater is an activity performable in the human mind). 
Additionally, the recited limitation “determining a second number of metadata storage units used in a historical time period” encompasses a calculation – a type of mathematical concept. Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.

Referring to claims 4 and 11, the recited limitation “if the sum of the fifth number and the sixth number exceeds a second predetermined threshold” encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea, see MPEP 2106.04(a)) Step 2A, prong 1. The “sum…” encompasses a calculation – a type of mathematical concept. 
Additionally, the condition of “if the sum … exceeds a second predetermined threshold” encompasses a type of mental step (i.e. comparing a number to some other value to determine less or greater is an activity performable in the human mind). Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.
Additionally, the recited limitation “determining a fifth number of the available metadata storage units remaining in the metadata storage” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p.11:5-11 “the fifth number of available metadata storage units remaining in the storage space is T-X”. Additionally or alternatively, the limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.
Additionally, the recited limitation “determining a sixth number of the metadata storage units released in the storage system” encompasses a calculation – a type of mathematical concept. Additionally or alternatively, the limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.

Referring to claims 5-7 and 12-14, the recited limitation “determining the reserved number” encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea, see MPEP 2106.04(a)) Step 2A, prong 1. Determining “the reserved number” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p.8:33-p.9:10 on the “R=C*(H-T2)” equation; “… the reserved number is R=C*(H-T2)”. Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.

Referring to claims 6  and 13, the recited limitation “a ratio of the third number to the fourth number” encompasses one or both of a type of mathematical concept or mental process (i.e. an abstract idea) Step 2A, prong 1. Determining “a ratio …” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p. 9:5-10 on the “C=M/U” equation; p.9:15-20 “accurately calculated ratio.”). Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.
Additionally, the recited limitation “determining a third number of metadata storage units used in a historical time period” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p. 8:1-5 on the “M=(LBA2- LBA2)+(F1-F2)+(PF2-PF1)” equation). Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.
Additionally, the recited limitation “determining a fourth number of user data storage units flushed” encompasses a calculation – a type of mathematical concept. This is supported by applicants’ specification (see: p. 8:25-30 on the “U=(T2-T1)” equation). Additionally or alternatively, the  limitation encompasses a type of mental step as the type of numerical determination is performable in the human mind alone or with the aid of pen and paper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selinger (US 20110161784 A1).

    PNG
    media_image1.png
    274
    96
    media_image1.png
    Greyscale

Claim 8. An electronic device, comprising:
at least one processing unit; and
at least one memory that is coupled to the at least one processing unit and stores instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the device to perform actions comprising:
in response to receiving, from a client, a request for allocating a target number of metadata storage units, determining a first number of available metadata storage units remaining in a metadata storage space of a storage system after the allocation is performed; and
if the number is not less than a reserved number, allocating the target number of metadata storage units from the metadata storage space for the client to use, 
wherein the reserved number is associated with a usage condition of the metadata storage units in the storage system.


Referring to claim 1, Selinger teaches a method for managing metadata storage units, comprising:
in response to receiving, from a client, a request for allocating a target number of metadata storage units, ([Selinger 0050, 0062, 0077]) The host/client issues an I/O command and the controller has to allocate space/provide memory management functions.)
[MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of “receiving, from a client, a request for allocating” which may not occur]
determining a first number of available metadata storage units ([Selinger 0066]) remaining in a metadata storage space of a storage system after the allocation is performed; and ([Selinger 0086-87, 0095] The system is aware of the amount of ‘good’, ‘bad’, as well as minimum and extra spare blocks.)
if the number is not less than a reserved number, ([Selinger 0094-95]) 
[MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of “the number is not less than a reserved number” which may not occur]
allocating the target number of metadata storage units from the metadata storage space for the client to use, ([Selinger 0098-99] The controller may make available the extra spare blocks for the host/client to use.)
wherein the reserved number is associated with a usage condition of the metadata storage units in the storage system. ([Selinger 0066] the spare space is used for metadata storage)

Referring to claims 8, 15, and taking claim 8 as exemplary, Selinger teaches an electronic device, comprising:
at least one processing unit; and at least one memory that is coupled to the at least one processing unit and stores instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the device to perform actions comprising: ([Selinger 0025])
in response to receiving, from a client, a request for allocating a target number of metadata storage units, ([Selinger 0050, 0062, 0077] The host/client issues an I/O command and the controller has to allocate space/provide memory management functions.)
determining a first number of available metadata storage units ([Selinger 0066]) remaining in a metadata storage space of a storage system after the allocation is performed; and ([Selinger 0086-87, 0095] The system is aware of the amount of ‘good’, ‘bad’, as well as minimum and extra spare blocks.)
if the number is not less than a reserved number, ([Selinger 0094-95])
allocating the target number of metadata storage units from the metadata storage space for the client to use, ([Selinger 0098-99] The controller may make available the extra spare blocks for the host/client to use.)
wherein the reserved number is associated with a usage condition of the metadata storage units in the storage system. ([Selinger 0066] the spare space is used for metadata storage)
Claim 15 is a computer program product variation of the electronic device of claim 8, and is rejected using the same rationale.

Referring to claims 5, 12, and taking claim 12 as exemplary, Selinger teaches the electronic device according to claim 8, wherein the actions further comprise:
determining the reserved number based on the usage condition of the metadata storage units in the storage system. ([Selinger 0087-89] the number of reserved blocks is determined)
Claim 5 is a method variation of the electronic device of claim 12, and is rejected using the same rationale.

Referring to claims 7, 14, and taking claim 14 as exemplary, Selinger teaches the electronic device according to claim 12, wherein determining the reserved number further comprises:
determining the reserved number periodically. ([Selinger Fig. 11] the determination happens every time spare block management mode is entered, thus periodically.)
Claim 7 is a method variation of the electronic device of claim 14, and is rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Selinger (US 20110161784 A1) as applied to claims 1 and 8 above, and further in view of Brown (US 20150113223 A1).

Referring to claim 2, Selinger teaches the method according to claim 1, further comprising:
if the first number is less than the reserved number, ([Selinger 0095] since the condition of the first number greater than the reserved number occurs, the inverse, that of the first number being less than the reserved number can also occur) 
[MPEP 2111.04(II); The “first number is less than the reserved number” is dependent on “determining a first number of available metadata storage units remaining in a metadata storage space” being performed which may not occur, see rejection of claim 1, thus the “first number is less than the reserved number” is also not required]
Selinger does not explicitly teach expanding the metadata storage space.
Brown teaches expanding the metadata storage space; and ([Brown Claim 3])
if the expansion is successful, allocating the target number of metadata storage units from the expanded metadata storage space for the client to use. ([Brown Claim 4] “to relocate data” involves allocating space.) 
[MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of “first number is less than the reserved number” which may not occur]
Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Selinger and Brown before them to modify the metadata storage space of Selinger to include the metadata storage space expansion of Brown. The reason or motivation for doing so would be to ([Brown 0054] “leverage a reserve capacity of initialized storage divisions to operate efficiently”)

Referring to claim 9, Selinger teaches the electronic device according to claim 8, wherein the actions further comprise:
if the first number is less than the reserved number, ([Selinger 0095] since the condition of the first number greater than the reserved number occurs, the inverse, that of the first number being less than the reserved number can also occur)
Selinger does not explicitly teach expanding the metadata storage space.
Brown teaches expanding the metadata storage space; and ([Brown Claim 3])
if the expansion is successful, allocating the target number of metadata storage units from the expanded metadata storage space for the client to use. ([Brown Claim 4] “to relocate data” involves allocating space.)
Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Selinger and Brown before them to modify the metadata storage space of Selinger to include the metadata storage space expansion of Brown. The reason or motivation for doing so would be to ([Brown 0054] “leverage a reserve capacity of initialized storage divisions to operate efficiently”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136